TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00734-CR


Terence Jarmon, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. 3012296, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING






This is an appeal from a judgment of conviction for assault of a family member.  See
Tex. Pen. Code Ann. § 22.01(a), (b)(2) (West Supp. 2002).  Sentence was imposed on October 25,
2001.  There was no motion for new trial.  The deadline for perfecting appeal was therefore
November 26, 2001.  Tex. R. App. P. 26.2(a)(1).  Appellant's notice of appeal was filed December
27.  Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner
other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


  
				Bea Ann Smith, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear 
Dismissed for Want of Jurisdiction
Filed:   January 17, 2002
Do Not Publish